Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 04/20/2021, in which claims 1-20 are presented for the examination.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 04/20/2021, 08/30/2021, 10/22/2021, 12/22/2021, 02/25/2022, 03/31/2022, 04/29/2022, 06/28/2022, 08/02/2022, 09/02/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is being considered by the examiner.

Drawings
The drawings filed on 04/20/2021 are accepted by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler et al. (US 2017/0235561, referred herein after Butler).
As per claim 1, 17, 20, Butler disclose a method comprising: 
detecting, by a data protection system, a data corruption event that impacts data stored within a storage element of a storage system (Fig. 1, [0039]-[0040], inaccessible storage is interpreted as corruption event);
identifying, by the data protection system, one or more attributes associated with the storage element; and (Fig. 1, [0039], pertinent information 113 is interpreted as attributes as claimed); 
determining, by the data protection system based on the one or more attributes associated with the storage element, a recovery plan for the storage element, the recovery plan specifying one or more operations configured to recover the data stored within the storage element from the data corruption event ([0037], wherein prospective recovery plan is generated based on prior knowledge combined it with data).

As per claim 2, 18, Butler discloses the method of claim 1, further comprising: automatically executing, by the data protection system, the recovery plan to recover the data stored within the storage element from the data corruption event ([0037]-[0038], “a prospective recovery plan is generated for each incomplete or failed upgrade scenario”).

As per claim 3, 19, Butler discloses the method of claim 1, further comprising: presenting, by the data protection system, the recovery plan to a user; receiving, by the data protection system from the user, a user input based on the recovery plan; and executing, by the data protection system based on the user input, one or more of the one or more operations specified by the recovery plan ([0047]-[0049]).

As per claim 6, Butler discloses the method of claim 1, wherein the identifying of the one or more attributes includes: identifying one or more creation timestamps of one or more recovery datasets associated with the storage element ([0039], [0041]-[0042]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Gu et al. (US 2017/0223031, referred herein after GU)

As per claim 4, Butler does not specifically discloses the method of claim 1, further comprising: receiving, by the data protection system, a verification from another system that the data protection system is unimpacted by the data corruption event;

However, Gu discloses receiving, by the data protection system, a verification from another system that the data protection system is unimpacted by the data corruption event ([0050], unaffected backup safe copy 500 is used to recover the infected data);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Gu’s file backup method in response to detecting ransomware into Butler’s method of managing firmware upgrade failures because one of the ordinary skill in the art would have been motivated to provide better management of backup copies to recover from ransomware attacks.



As per claim 5, Butler discloses the method of claim 1, wherein the identifying of the one or more attributes includes one or more of: 
identifying a detection time of the data corruption event; identifying a start time of the data corruption event; identifying a source of an operation request associated with the data corruption event; or identifying a data amount impacted by the data corruption event in the storage element relative to a total data amount of the storage element or a total data amount of the storage system (Fig. 1, pertinent information 113, [0039], which includes timestamp of event; device identifier (e.g., machine type, model, serial number, IP address etc.); source and target firmware level; and impact duration and severity).

As per claim 7, Butler does not specifically discloses the method of claim 1, wherein the identifying of the one or more attributes includes one or more of: identifying an access pattern associated with the storage element; identifying a downtime threshold of an application that uses the data stored within the storage element; identifying one or more data items impacted by the data corruption event in the storage element; or identifying one or more access patterns of the one or more data items;

However, Gu discloses identifying of the one or more attributes includes one or more of: identifying an access pattern associated with the storage element; identifying a downtime threshold of an application that uses the data stored within the storage element; identifying one or more data items impacted by the data corruption event in the storage element; or identifying one or more access patterns of the one or more data items ([0022], [0023], wherein detecting infected files in response to ransomware is interpreted as identifying data items impacted as claimed);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Gu’s file backup method in response to detecting ransomware into Butler’s method of managing firmware upgrade failures because one of the ordinary skill in the art would have been motivated to provide better management of backup copies to recover from ransomware attacks.

As per claim 8, Butler does not specifically discloses the method of claim 1, wherein the determining of the recovery plan for the storage element includes: identifying, based on a start time of the data corruption event and one or more creation timestamps of one or more recovery datasets associated with the storage element, one or more particular recovery datasets unimpacted by the data corruption event to be used to recover the data stored within the storage element;

However, Gu discloses determining of the recovery plan for the storage element includes: identifying, based on a start time of the data corruption event and one or more creation timestamps of one or more recovery datasets associated with the storage element, one or more particular recovery datasets unimpacted by the data corruption event to be used to recover the data stored within the storage element ([0031]-[0032], [00041]-[0042]);


Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Gu’s file backup method in response to detecting ransomware into Butler’s method of managing firmware upgrade failures because one of the ordinary skill in the art would have been motivated to provide better management of backup copies to recover from ransomware attacks.


As per claim 9, Gu discloses the method of claim 8, wherein: the one or more recovery datasets includes one or more snapshots, one or more ransomware protection snapshots, one or more replicas, or one or more backups of the data stored within the storage element ([0031]-[0032], [00041]-[0042], backup copy); and the one or more recovery datasets are stored in one or more of a cloud- based storage system or a local storage system that are separate from the storage system (Fig. 6, [0065]-[0066], wherein primary storage and backup storage to store recovery data are separate as claimed). 

As per claim 10, Butler does not specifically discloses the method of claim 1, wherein the determining of the recovery plan for the storage element includes: determining a time window to start recovering the data stored within the storage element based on one or more of: a detection time of the data corruption event; a source of an operation request associated with the data corruption event; an access pattern associated with the storage element; a downtime threshold of an application that uses the data stored within the storage element; or a data amount impacted by the data corruption event in the storage element relative to a total data amount of the storage element or a total data amount of the storage system;

However, Gu discloses determining of the recovery plan for the storage element includes: determining a time window to start recovering the data stored within the storage element based on one or more of: a detection time of the data corruption event; a source of an operation request associated with the data corruption event; an access pattern associated with the storage element; a downtime threshold of an application that uses the data stored within the storage element; or a data amount impacted by the data corruption event in the storage element relative to a total data amount of the storage element or a total data amount of the storage system ([0045]-[0046]);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Gu’s file backup method in response to detecting ransomware into Butler’s method of managing firmware upgrade failures because one of the ordinary skill in the art would have been motivated to provide better management of backup copies to recover from ransomware attacks.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Astigarraga et al. (US 2018/0054454, referred herein after Astigarrage).

As per claim 11, Butler does not specifically disclose the method of claim 1, wherein the determining of the recovery plan for the storage element includes: determining a sequence of operations to recover the data stored within the storage element based on one or more access patterns of one or more data items impacted by the data corruption event in the storage element;

However, Astigarraga discloses determining a sequence of operations to recover the data stored within the storage element based on one or more access patterns of one or more data items impacted by the data corruption event in the storage element ([0065]-[0066]);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Astigarraga’s cloud computing activity monitoring into Butler’s method of managing firmware upgrade failures because one of the ordinary skill in the art would have been motivated to quickly detect and contain threats and breaches in order to minimize exposure and risk to clients.
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Pientka et al. (US 2021/0224379, referred herein after Pientka).

As per claim 12, Butler does not specifically disclose the method of claim 1, further comprising: preserving, by the data protection system based on the detecting of the data corruption event, one or more copies of the data stored within the storage element;

However, Pientka discloses preserving, by the data protection system based on the detecting of the data corruption event, one or more copies of the data stored within the storage element (Fig. 4, [0052]-[0055], wherein the backup of encrypted backup client data is generated and stored in backup storage system 406 to use as recovery data);
  
Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Pientka’s method of protection and recovery of backup storage systems from ransomware attacks into Butler’s method of managing firmware upgrade failures because one of the ordinary skill in the art would have been motivated to allow the backup system to maintain pre-ransomware-affected backup data to backup application software in order to enable it to restore primary storage/client data.


As per claim 13, Pientka discloses the method of claim 12, wherein preserving the one or more copies of the data stored within the storage element includes: generating a copy of one or more data items that are stored in the storage element between a start time and a detection time of the data corruption event; and generating another copy of one or more data items that are stored in the storage element prior to the recovery plan being executed (Fig. 4, [0052]-[0055], wherein backup copy generated pre-ransomware attack is considered as data items that are stored in the storage element between a start time and a detection time of the data corruption event as claimed).


As per claim 14, Pientka discloses the method of claim 12, further comprising: analyzing the data corruption event based on the one or more preserved copies ([0052]-[0056]).


As per claim 15, Butler does not specifically disclose the method of claim 1, further comprising: determining, by the data protection system, that the data corruption event impacts data stored within an additional storage element of the storage system; 
identifying, by the data protection system, one or more additional attributes associated with the additional storage element; and 
determining, by the data protection system based on the one or more additional attributes associated with the additional storage element, an additional recovery plan for the additional storage element, the additional recovery plan of the additional storage element being distinct from the recovery plan of the storage element;

However, Pientka discloses determining, by the data protection system, that the data corruption event impacts data stored within an additional storage element of the storage system; ([0056], “In an investigation that may follow a ransomware attack, the system 400 (e.g., its backup administrator) may be alerted to the date/time of when the attack occurred and may be configured to restore data to the affected backup clients 426 from the backup data sets 412 that were generated/created prior to the date/time of the ransomware attack 404. “);
identifying, by the data protection system, one or more additional attributes associated with the additional storage element; and ([0056]-[0057]);
determining, by the data protection system based on the one or more additional attributes associated with the additional storage element, an additional recovery plan for the additional storage element, the additional recovery plan of the additional storage element being distinct from the recovery plan of the storage element (Fig. 2b along with Figs. 5-6, [0044], [0052], [0057], [0062]);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Pientka’s method of protection and recovery of backup storage systems from ransomware attacks into Butler’s method of managing firmware upgrade failures because one of the ordinary skill in the art would have been motivated to allow the backup system to maintain pre-ransomware-affected backup data to backup application software in order to enable it to restore primary storage/client data.

As per claim 16, Pientka discloses the method of claim 15, further comprising: executing, by the data protection system, the additional recovery plan to recover the data stored within the additional storage element ([0052]-[0055], [0057], [0062]).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Ye teaches a method to combat ransomeware and detection and prevention of malicious software that encrypts files on a computer hard drive.

Deulgaonkar teaches a method to a networked storage environment for managing service level objectives.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114